DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
US20020013106	Healey			January 31, 2002
US7579954		Burkley		August 25, 2009
US20180314349	Jiang et al.		November 1, 2018
US20020044500	Hansen			October 12, 2001		
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11, 13-15, 18-20, 1, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20020013106.  

With regards to claim 13, the US20020013106 reference discloses the conductive enclosure is flexible such that the conductive enclosure is formed around (Fig. 4) the at least a portion of the transducer.
With regards to claim 14, the US20020013106 reference discloses the utilization of adhesive (¶ 0007).
  With regards to claim 15, the US20020013106 reference discloses the conductive enclosure (40) comprises an opening such that an emitting face of the transducer (30) is unobstructed (Fig. 4) by the conductive enclosure (40).
 With regards to claim 18, the US20020013106 reference discloses the at least one electrical cable comprises a shielded (Fig. 6) electrical cable.
With regards to claim 19, the US20020013106 reference discloses the housing is configured to be attached to a trolling motor (Title).
With regards to claim 20, the US20020013106 reference discloses the utilization of a sonar transducer assembly (Fig. 4) comprising: a transducer (30) configured to transmit one or more sonar beams into an underwater environment; a housing (14) that holds the transducer, 
With regards to claim 1, the US20020013106 reference discloses the utilization of a device comprising: a motor (Title); a propeller (12) coupled to the motor; a shaft (16) configured to couple the motor to a watercraft (Fig. 1 and ¶ 0003), wherein the shaft (16) is configured to rotate (¶ 0005) relative to the watercraft, wherein the shaft (16) defines an internal passage (Fig. 4); a transducer (30) configured to transmit one or more sonar beams into an underwater environment; a housing (14) that holds the motor (Abstract) and the transducer (30); at least one electrical cable (44a & 44b) that leads from the transducer (30) through the internal passage (Fig. 4) of the shaft (16) to enable electrical signals to be transmitted between the transducer (30) and a computing device (28), wherein the electrical cable is contained within the internal passage of the shaft so as to protect the electrical cable while still enabling rotation of the shaft and housing; and a conductive enclosure (40) disposed around at least a portion of the transducer (30) and positioned between the transducer (30) and the motor (Fig. 3), wherein the conductive enclosure (40) is electrically connected to a ground line (44b) of the electrical cable to create a shielded volume, wherein the conductive enclosure reduces an electromagnetic field (¶ 0030) within the shielded volume. 
With regards to claim 3, the US20020013106 reference discloses the motor comprises an electric motor (abstract).

With regards to claim 9, the US20020013106 reference discloses the at least one electrical cable comprises a shielded (Fig. 6) electrical cable.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 12, 16, 17, 5-8, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over US20020013106 as applied to claims 11, 13-15, 18-20, 1, 3, 4, and 9 above, and further in combination with US7579954.  
The difference between the US20020013106 reference and claims 12 and 5 is that the claims recite the conductive enclosure comprises a metal ink.  The US7579954 reference teaches that it was well known in the art to utilize a conductive enclosure comprising a metal ink (see column 2, lines 23-24).  It would have been obvious to modify the US20020013106 reference to utilize a conductive enclosure comprises a metal ink as motivated by the US7579954 reference to 
With regards to claim 16, 17, 5-8, and 10, the US7579954 reference discloses the utilization of copper, nickel or similarly conductive metal, in the form of small particulate that is disposed on or impregnated within the material comprising the shielding (see column 3, lines 50-54).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no  more than yield predictable results.
Claims 12 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over US20020013106 as applied to claims 11, 13-15, 18-20, 1, 3, 4, and 9 above, and further in combination with US20180314349.  
The difference between the US20020013106 reference and claims 12 and 5 is that the claims recite the conductive enclosure comprises a metal foil, sheet metal, or metal foam.  The US20180314349 reference teaches that it was well known in the art to utilize a conductive structures comprises a metal foil, sheet metal, or metal foam (¶ 0097).  It would have been obvious to modify the US20020013106 reference to utilize a conductive structure comprises a metal foil, sheet metal, or metal foam as motivated by the US20180314349 reference to enable the US20020013106 system to provide a grounded housing (see ¶ 0097).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over US20020013106 as applied to claims 11, 13-15, 18-20, 1, 3, 4, and 9 above, and further in combination with US20020044500.  
The difference between the US20020013106 reference and claim 2 is that the claim recites the housing comprises a nose cone, and wherein the transducer is disposed in the nose cone.  The US20020044500 reference teaches that it was well known in the art to utilize a housing with a nose cone (16), and wherein a transducer (32) is disposed in the nose cone (16) (Fig. 8, ¶¶ 0028 & 0032).  It would have been obvious to modify the US20020013106 reference to utilize a conductive structure comprises a housing comprises a nose cone (16), and wherein a transducer (32) is disposed in the nose cone as motivated by the US20020044500 reference to enable the US20020013106 system to provide a transducer assembly that is completely recessed within cavity thus transducer assembly is protected from accidental collisions with underwater objects (Fig. 8, ¶ 0032).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645